                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JOEL ANTHONY HOLLEY,
                                  11                                                     Case No. 18-cv-07111-RS (PR)
                                                         Petitioner,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                         ORDER OF DISMISSAL
                                  13
                                        BOARD OF PRISON HEARINGS,
                                  14
                                                         Respondent.
                                  15

                                  16
                                  17                                          INTRODUCTION
                                  18          Petitioner seeks federal habeas relief from the state’s March 2018 denial of parole.
                                  19   Because he has not stated any claim for relief, the habeas petition is DISMISSED.
                                  20                                          BACKGROUND
                                  21          Petitioner was convicted in 1976 in state court of murder and other crimes that were
                                  22   committed in San Bernardino County. (Pet., Dkt. No. 1 at 1-2, 109.) A sentence of seven
                                  23   years to life was imposed. (Id. at 1.) In March 2018, a parole hearing was held at San
                                  24   Quentin State Prison, at which he was found unsuitable for release. (Id. at 121-186.)
                                  25          It is not clear whether petitioner exhausted his state court remedies prior to filing
                                  26   the current suit. The petition indicates that he filed state court challenges to a 2016 parole
                                  27   denial, but there is no indication that he filed state challenges to the 2018 parole denial.
                                  28   (Id. at 48-52.)
                                   1                                    STANDARD OF REVIEW
                                   2          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   3   in custody pursuant to the judgment of a State court only claiming he is in custody in
                                   4   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).
                                   5   A district court considering an application for a writ of habeas corpus shall “award the writ
                                   6   or issue an order directing the respondent to show cause why the writ should not be
                                   7   granted, unless it appears from the application that the applicant or person detained is not
                                   8   entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate only where the
                                   9   allegations in the petition are vague or conclusory, palpably incredible, or patently
                                  10   frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  11                                          DISCUSSION
                                  12          As grounds for federal habeas relief, petitioner claims the Board violated his rights
Northern District of California
 United States District Court




                                  13   under the Due Process Clause, the Eighth Amendment, The Bill of Attainder Clause, the
                                  14   Ex Post Facto Clause, and state law when it found him unsuitable for parole.1 None of
                                  15   these claims entitle him to relief.
                                  16   i.     Due Process
                                  17          Petitioner alleges the parole denial violated his right to due process. (Pet., Dkt. No.
                                  18   1 passim.) In the parole context, a prisoner receives constitutionally adequate process
                                  19   when “he was allowed an opportunity to be heard and was provided a statement of the
                                  20   reasons” why parole was denied. Swarthout v. Cooke, 131 S. Ct. 859, 862 (2011). “The
                                  21   Constitution does not require more.” Id. at 862 (quoting Greenholtz v. Inmates of
                                  22   Nebraska Penal and Correctional Complex, 442 U.S. 1, 16 (1979)). The Constitution does
                                  23

                                  24   1
                                         Petitioner mentions “equal protection” but the Court cannot discern any fact or legal
                                  25   contention that separates his putative “equal protection” claim from the other claims in the
                                       petition. (Pet., Dkt. No. 1 at 9 passim.) To the extent he raises such a claim, it is
                                  26   DENIED. Nothing in the record indicates that he is being treated differently than other
                                       similarly-situated persons. City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439
                                  27   (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216 (1982)).

                                  28                                                                            ORDER OF DISMISSAL
                                                                                                             CASE NO. 18-cv-07111-RS
                                                                                     2
                                   1   not even require an inquiry into whether California’s procedures produced the result the
                                   2   evidence required. Id.
                                   3          In the instant matter, the transcript of the 2018 hearing shows that petitioner
                                   4   received at least the required amount of process. He had a hearing; was afforded an
                                   5   opportunity to be heard; and was provided a statement of reasons parole was denied. (Pet.,
                                   6   Dkt. No. 1 at 121-186.) Accordingly, the due process claim is DISMISSED.
                                   7   ii.    Eighth Amendment
                                   8          Petitioner claims his sentence, as extended by parole denials, is excessive under the
                                   9   Eighth Amendment. (Pet., Dkt. No. 1 passim.) Because the Eighth Amendment does not
                                  10   bar a life sentence for less serious crimes than the murder of which petitioner was
                                  11   convicted, see Lockyer v. Andrade, 538 U.S. 63, 76 (2003) (upholding sentence of two
                                  12   consecutive terms of 25-years-to-life for recidivist convicted most recently of two counts
Northern District of California
 United States District Court




                                  13   of petty theft with a prior conviction), it is clear that there is no Eighth Amendment
                                  14   violation based on parole denials that result in petitioner remaining incarcerated for life.
                                  15          In fact, there is “no constitutional or inherent right of a convicted person to be
                                  16   conditionally released before the expiration of a valid sentence.” Greenholtz, 442 U.S. at
                                  17   7. But, if a state has a parole statute, that law may create a due process liberty interest in
                                  18   release on parole. Id. at 11-12.
                                  19          Because this liberty interest arises under due process, petitioner’s Eighth
                                  20   Amendment claim is not an appropriate claim to raise in the parole denial context. An
                                  21   Eighth Amendment claim is, properly speaking, a challenge to the legality and duration of
                                  22   his original sentence, a challenge that should have been brought decades ago. The 2018
                                  23   parole denial, while lengthening his physical term of confinement, does not change
                                  24   petitioner’s original sentence. The Eighth Amendment claim is DISMISSED.
                                  25          iii.   Bill of Attainder
                                  26          Petitioner claims in a conclusory fashion that when the state legislature changed
                                  27   “shall set a release date” to “may set a release date” in one of the parole laws, it created a
                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 18-cv-07111-RS
                                                                                      3
                                   1   “bill of attainder,” thereby violating his constitutional rights.2 (Pet., Dkt. No. 1 at 27.) A
                                   2   law is an unconstitutional bill of attainder if it “legislatively determines guilt and inflicts
                                   3   punishment upon an identifiable individual without provision of the protections of a
                                   4   judicial trial.” United States v. Lujan, 504 F.3d 1003, 1006 (9th Cir. 2007) (quoting Nixon
                                   5   v. Adm’r of Gen. Servs., 433 U.S. 425, 468 (1977)).
                                   6          Here, the law did not determine guilt or inflict punishment on an identifiable
                                   7   individual, and certainly not on petitioner. Nor did the parole board. Those matters were
                                   8   determined at his state court trial. The Bill of Attainder Clause is inapplicable.
                                   9          Also, there is no factual basis to this claim. The statute currently uses “shall,” not
                                  10   “may.” Cal. Penal Code § 3041(b)(1).
                                  11          Furthermore, the claim is conclusory. Rather than posing general allegations, a
                                  12   federal habeas petition “is expected to state facts that point to a real possibility of
Northern District of California
 United States District Court




                                  13   constitutional error.” Mayle v. Felix, 545 U.S. 644, 655 (2005) (internal quotation marks
                                  14   and citation omitted). Conclusory allegations are not sufficient. This claim is
                                  15   DISMISSED.
                                  16          iv.    Ex Post Facto
                                  17          Petitioner claims in a conclusory fashion that the alterations to Cal. Penal Code
                                  18   § 3041.5(b)(4) (changing “shall” to “may”) violated the Ex Post Facto Clause, the parole
                                  19   statutes having been amended after he was sentenced. (Pet., Dkt. No. 1 at 26.) As noted
                                  20   above, he cites § 3041.5(b)(4), but § 3041(b) is the better fit. Because the crucial word in
                                  21   § 3041(b) is still “shall” and not “may” petitioner’s claim is without a factual basis.
                                  22          Even if the language had been altered, the claim would still be invalid. A release
                                  23   date is not set until a prisoner is found suitable for parole. In re Dannenberg, 34 Cal. 4th
                                  24
                                       2
                                  25    It is not clear which statute is at issue. Petitioner states it is Cal. Penal Code
                                       § 3041.5(b)(4), but that statute relates to advancing the date of a parole hearing, not to
                                  26   whether parole should be granted or denied. Section 3041(b)(1) is more likely the one he
                                       means, its language matching that which petitioner quotes in his petition. (Pet., Dkt. No. 1
                                  27   at 27.)

                                  28                                                                               ORDER OF DISMISSAL
                                                                                                                CASE NO. 18-cv-07111-RS
                                                                                       4
                                   1   1061, 1070-71, 1096 (2005). Because petitioner was not found suitable for parole, he had
                                   2   no right to, or a legitimate liberty interest in, a release date. Any ex post facto claim on
                                   3   such facts is premature.
                                   4          Furthermore, the claim is conclusory. Rather than posing general allegations, a
                                   5   federal habeas petition “is expected to state facts that point to a real possibility of
                                   6   constitutional error.” Felix, 545 U.S. at 655. Conclusory allegations are not sufficient.
                                   7   This claim is DISMISSED.
                                   8          v.     State Law
                                   9          Petitioner claims that the Board’s decision did not comply with state law. (Pet.,
                                  10   Dkt. No. 1 passim.) This claim is unavailing. Violations of state law are not remediable
                                  11   on federal habeas review, even if state law were erroneously interpreted or applied.
                                  12   Swarthout v. Cooke, 562 U.S. 216, 218-20 (2011). This claim is DISMISSED.
Northern District of California
 United States District Court




                                  13                                          CONCLUSION
                                  14          The petition is DISMISSED. A certificate of appealability will not issue. Petitioner
                                  15   has not shown “that jurists of reason would find it debatable whether the petition states
                                  16   a valid claim of the denial of a constitutional right and that jurists of reason would find it
                                  17   debatable whether the district court was correct in its procedural ruling.” Slack v.
                                  18   McDaniel, 529 U.S. 473, 484 (2000). Petitioner may seek a certificate of appealability
                                  19   from the Court of Appeals.
                                  20          The Clerk shall enter judgment in favor of respondent, and close the file.
                                  21   Petitioner’s motion to proceed in forma pauperis is GRANTED. (Dkt. No. 2.)
                                  22          IT IS SO ORDERED.
                                  23   Dated: December ___,
                                                        11 2018
                                                                                           _________________________
                                  24
                                                                                               RICHARD SEEBORG
                                  25                                                         United States District Judge
                                  26
                                  27

                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 18-cv-07111-RS
                                                                                       5
